MEMORANDUM ***
Paphayphone Sisouvong, a native and citizen of Laos, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision that she was ineligible for asylum and withholding of deportation because she failed to provide credible testimony in support of her claims. Because the transitional rules apply, see Kalaw v. INS, 138 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review adverse credibility findings for substantial evidence, Singh-Kawr v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition for review.
The IJ identified discrepancies among petitioner’s testimony, her original, and her amended asylum applications which “established a legitimate, articulable basis to question [her] credibility.” See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Accordingly, substantial evidence supports the IJ’s determination.
Petitioner’s contention that the BIA’s decision “without opinion” violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioner’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.